            Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 1 of 32




                     IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MARYLAND


DEREK J. HARVEY                             )
                                            )                                              Deleted: [Washington County, Maryland]     )¶
                                                                                           c/o Steven S. Biss      )¶
       Plaintiff,                           )                                              300 West Main Street, Suite 102   )¶
                                            )                                              Charlottesville, VA 22903      )¶
v.                                          )             Case No. 1:20-cv-03068-RGA       Deleted:
                                            )                                              Deleted:
                                            )             TRIAL BY JURY                    Deleted:
CABLE NEWS NETWORK, INC.                    )             IS DEMANDED                      Deleted:
                                            )                                              Deleted: c/o Corporation Trust Company, R/A     )¶
       Defendant.                           )                                              Corporation Trust Center       )¶
                                            )                                              1209 Orange Street
                                                                                           Wilmington, DE 19801
                                                                                                                     )¶
                                                                                                                        )¶
                                                                                                      )¶
                                                                                           LEV PARNAS            )¶
                                                                                           7670 La Corniche Cir.         )¶
                     AMENDED COMPLAINT                                                     Boca Raton, FL 33433
                                                                                                      )¶
                                                                                                                       )¶

                                                                                           -and-           )¶
                                                                                                      )¶
       Plaintiff, Derek J. Harvey (“Plaintiff”), by counsel, files the following Amended   JOSEPH A. BONDY              )¶
                                                                                           1776 Broadway          )¶
                                                                                           Suite 2000         )¶
Complaint against Defendant, Cable News Network, Inc. (“CNN”).                             New York, NY 10019            )¶
                                                                                           Deleted: s
       Plaintiff seeks (a) compensatory damages and punitive damages in a total sum to     Deleted: s
                                                                                           Deleted: , Lev Parnas (“Parnas”) and Joseph A. Bondy (“Bondy”),
be determined by the Jury, and (b) court costs – arising out of Defendant’s defamation     jointly and severally.
                                                                                           Deleted: the
and false light/invasion of privacy.                                                       Deleted: of $30,000,000.00,
                                                                                           Deleted: s’
                                  I. INTRODUCTION

       1.      Plaintiff is a retired United States Army Colonel, who lives and works in

Maryland.    He serves as a Senior Advisor to the Ranking Member of the House

Permanent Select Committee on Intelligence, Congressman Devin G. Nunes (“Nunes”).

Plaintiff is a private individual. Beginning in November 2019, CNN falsely accused         Deleted: Defendants


Plaintiff of engaging and participating in a clandestine effort to aid and abet the        Deleted: n


commission of criminal, dishonest, deceitful and unethical conduct. As evidenced by the    Deleted: and dishonest


swift condemnation of third-parties on Twitter, CNN’s false statements exposed Plaintiff   Deleted: Defendants’


to public scorn, ridicule and contempt. CNN attributed to Plaintiff statements he never    Deleted: Defendants




                                           1
            Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 2 of 32




made and imputed to him conspiracy to deceive, deception, lack of integrity, and ethical

improprieties that severely prejudiced Plaintiff in his employment as a congressional

advisor and intelligence officer.

       2.       On November 22, 2019, CNN published the following false and                Deleted: Between November 22, 2019 and September 8, 2020,
                                                                                           Defendants

defamatory statements of or concerning Plaintiff:

 No.    Defamatory Statement                 Published By   Published To    Date

 1      Nunes had “meetings … in             CNN            www.cnn.com     11/22/2019
        Vienna last year with a former
        Ukrainian prosecutor to discuss      CNN Wire       Twitter                        Deleted: ¶
                                                                                           ¶
        digging up dirt on Joe Biden …                                                     Parnas/Bondy
        Parnas was told directly by the
        former Ukrainian official that he
        met last year in Vienna with Rep.
        Devin Nunes … Nunes and three
        aides traveled to Europe from
        November 30 to December 3,
        2018 … Nunes’ entourage
        included retired colonel Derek
        Harvey … Nunes planned the trip                                                    Deleted: ”
        to Vienna after Republicans lost
        control of the House in the mid-
        term elections … Mr. Parnas
        learned through Nunes’
        investigator, Derek Harvey, that
        the Congressman had sequenced
        this trip to occur after the mid-
        term elections yet before
        Congress’ return to session, so
        that Nunes would not have to
        disclose the trip details to his
        Democrat colleagues in Congress
        … [S]hortly after the Vienna trip,
        [Parnas] and Harvey met at the
        Trump International Hotel in
        Washington, where they
        discussed claims about the
        Bidens”


                                                                                           Deleted: ¶




                                             2
         Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 3 of 32




No.   Defamatory Statement                   Published By   Published To   Date

2     “We understand from Mr. Lev            CNN            www.cnn.com    11/22/2019   Deleted: ¶
                                                                                        ¶
      Parnas’ lawyer [Bondy] … that                                                     CNN Wire¶
      … last December, Devin Nunes,                         Twitter                     ¶
                                                                                        Parnas/Bondy
      the senior Republican, presiding
      over the impeachment hearings,
      went to Vienna, and met with
      Victor Shokin … So, Shokin tells
      Lev Parnas … And what’s
      interesting is that Nunes comes
      back and tries to recruit Lev
      Parnas. He does recruit Lev
      Parnas to merge his effort, his and
      Rudy Giuliani’s investigations,
      with his. He has an aide
      [Plaintiff] meet with Lev Parnas,
      and they discuss how to reach out
      to … various Ukraine
      prosecutors, who might have
      information on the Bidens”
                                                                                        Deleted: “Nunes planned the trip to Vienna after Republicans lost
                                                                                        control of the House in the mid-term elections … Mr. Parnas learned
3     “The prosecutor who was the one        CNN            Cable TV       11/22/2019   through Nunes’ investigator, Derek Harvey, that the Congressman
      at the center of all the controversy                                              had sequenced this trip to occur after the mid-term elections yet
                                                                                        before Congress’ return to session, so that Nunes would not have to
      … met with Nunes in Vienna …                          Twitter                     disclose the trip details to his Democrat colleagues in Congress …
      last December. Shokin then tells                                                  [S]hortly after the Vienna trip, he and Harvey met at the Trump
                                                                                        International Hotel in Washington, where they discussed claims
      Parnas, the shady guy, at the                                                     about the Bidens”¶
      center of all this … And then                                                     Deleted: ¶
      Nunes’ staffer [Plaintiff] meets                                                  ¶
                                                                                        Parnas/Bondy
      with Parnas … Well so does
      Nunes. Nunes meets with Parnas.
      Nunes speaks to Parnas several
      [times] … [a]bout dirt on the
      Bidens … [T]hey’re asked to
      merge operations, essentially. So,
      in other words, you know, this
      whole impeachment, Chris, is
      about a shadow foreign policy …                                                   Deleted: “We understand from Mr. Lev Parnas’ lawyer [Bondy]
      That Devin Nunes appears to                                                       … that … last December, Devin Nunes, the senior Republican,
                                                                                        presiding over the impeachment hearings, went to Vienna, and met
      have … some involvement in …                                                      with Victor Shokin … So, Shokin tells Lev Parnas … And what’s
      So, he knew it was going on”                                                      interesting is that Nunes comes back and tries to recruit Lev Parnas.
                                                                                        He does recruit Lev Parnas to merge his effort, his and Rudy
                                                                                        Giuliani’s investigations, with his. He has an aide [Plaintiff] meet
                                                                                        with Lev Parnas, and they discuss how to reach out to … various
                                                                                        Ukraine prosecutors, who might have information on the Bidens”¶
                                                                                        ¶
                                                                                        ¶
                                                                                        ¶
                                                                                        ¶
                                                                                        ¶



                                             3
            Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 4 of 32




 No.   Defamatory Statement                  Published By    Published To     Date

 4     “Well, what’s so intriguing, for      CNN             Cable TV         11/22/2019     Deleted: ¶
                                                                                             ¶
       want of a better word, about his                                                      Parnas/Bondy
       whole trip was the timing of it.                      Twitter
       And, in fact, his aide, Derek
       Harvey told Lev Parnas that the
       timing of it was very deliberate.
       It was done right after the
       Republicans lost the House in the
       midterms, but before the
       Democrats took over in January.
       Why. Because once the
       Democrats took over, he would
       have had to … disclose the details
       of it. So, this is why nobody has
       known, until now, what Devin
       Nunes was doing last December”
                                                                                             Deleted: “The prosecutor who was the one at the center of all the
                                                                                             controversy … met with Nunes in Vienna … last December. Shokin
 5     “[T]he only thing that’s reported     CNN             Cable TV         11/22/2019     then tells Parnas, the shady guy, at the center of all this … And then
       in the Congressional record is that                                                   Nunes’ staffer [Plaintiff] meets with Parnas … Well so does Nunes.
                                                                                             Nunes meets with Parnas. Nunes speaks to Parnas several [times] …
       he, and Derek Harvey, and two                         Twitter                         [a]bout dirt on the Bidens … [T]hey’re asked to merge operations,
       other aides went to Europe. But                                                       essentially. So, in other words, you know, this whole impeachment,
                                                                                             Chris, is about a shadow foreign policy … That Devin Nunes
       they don’t say who they met                                                           appears to have … some involvement in … So, he knew it was going
       with? No. And this was quite                                                          on”¶
       deliberate, according to my                                                           Deleted: ¶
                                                                                             ¶
       reporting, according to the lawyer                                                    Parnas/Bondy
       speaking for Parnas [Bondy],
       Derek Harvey, the aide, told
       Parnas that the timing was done
       deliberately to keep it
                                                                                             Deleted: “Well, what’s so intriguing, for want of a better word,
       undercover”                                                                           about his whole trip was the timing of it. And, in fact, his aide,
                                                                                             Derek Harvey told Lev Parnas that the timing of it was very
                                                                                             deliberate. It was done right after the Republicans lost the House in
                                                                                             the midterms, but before the Democrats took over in January. Why.
(each a “Defamatory Statement”, and collectively, the “Defamatory Statements”).              Because once the Democrats took over, he would have had to …
                                                                                             disclose the details of it. So, this is why nobody has known, until
                                                                                             now, what Devin Nunes was doing last December”¶
       3.     CNN published the Defamatory Statements on a Friday evening during the         ¶
                                                                                             ¶
                                                                                             ¶
height of the impeachment hearings conducted House Democrats. CNN did not merely             ¶
                                                                                             ¶
                                                                                             ¶
accuse Plaintiff of assisting Nunes in investigating a political rival of President Trump.   ¶
                                                                                             Deleted:                          Page Break
                                                                                                                          Page Break
CNN went much further.        CNN falsely accused Plaintiff of collusion, intentional        No.                                                            ... [1]
                                                                                             Deleted: CNN, Parnas and Bondy published the Defamatory
concealment and participation in a “shadow foreign policy” operation.                        Statements as part of a broad smear campaign orchestrated by House
                                                                                             Democrats and other powerful interests within the United States in
                                                                                             the fall of 2019 to discredit Plaintiff (and Nunes) and to further the
                                                                                             goal of impeaching the President…



                                             4
             Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 5 of 32




        4.     The millions who read the Defamatory Statements clearly understood             Deleted: Each Defamatory Statement is of or concerning Plaintiff.


them to convey a defamatory meaning, including that Plaintiff committed federal crimes,       Deleted: be referring to Plaintiff and clearly understood them to


aided and abetted the commission of crimes, or otherwise engaged or participated in

dishonest, deceptive, unethical and improper conduct.       On November 23, 2019, for         Deleted: , dishonest
                                                                                              Deleted: For instance, o
instance, political operative Rick Wilson (“Wilson”) concluded that “I periodically

remind you that Derek Harvey is one of the cancerous tumors in the center of this stupid

Nunes world.” [https://twitter.com/TheRickWilson/status/1198251719022563329; see id.

https://twitter.com/weRtroydavis/status/1198131718680506375 (“holy shit! Go to 5:15

mark.    Intent to obstruct – Derek Harvey+Nunes explicitly planned their trip w

Parnas/Shokin after GOP lost the House but before Dems took office as House Majority

precisely so they’d only have to report the trip, but not disclose it’s purpose or who they

saw”); https://twitter.com/dcpoll/status/1199036637394681863 (“To sum up, Parnas,

who was paid by Russian mobster Firtash, and, for more than a year, has worked closely

with Trump personal lawyer Giuliani to dig up dirt on Biden for Trump’s Ukraine

extortion plot, was also working with Nunes on the same bribery scheme … Parnas is

prepared to testify that in March, Nunes’ aides scrapped a trip to Ukraine to meet with 2

officials for dirt on Biden when they realized it would mean notifying Schiff”);

https://twitter.com/File411/status/1218930952849719298 (“Why hasn’t House leadership

temporarily yanked Nunes and his aide Derek Harvey clearances pending further

investigation”); https://twitter.com/AhmedBaba_/status/1218319613731229697 (“This is

further evidence that indicates Derek Harvey, a Nunes staffer, was not only fully aware

but was complicit in the Ukraine extortion plot.”).




                                             5
            Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 6 of 32




       5.     The Defamatory Statements, viewed as a whole and in the context in

which they were published, gravely injured Plaintiff’s reputation. CNN’s falsely accused

Plaintiff of publishing derogatory statements concerning Nunes – Plaintiff’s superior.

CNN falsely reported that Plaintiff told Parnas that Nunes deliberately “sequenced” the

trip to Vienna (a trip that never happened) “to occur after the mid-term elections yet

before Congress’ return to session, so that Nunes would not have to disclose the trip

details to his Democrat colleagues in Congress”. CNN’s false accusations were highly

prejudicial to Plaintiff’s employment. Plaintiff never made these disparaging statements

concerning his superior, and Nunes never did anything to deceive his colleagues in

Congress. The trip to Libya and Malta did not occur when it did because of any desire on

anyone’s part to avoid Congressional disclosure requirements. In this case, Plaintiff       Deleted:


seeks presumed damages, actual damages, special damages and punitive damages as a

result of CNN’s statements and actions.                                                     Deleted: Defendants’
                                                                                            Deleted: In addition, Plaintiff seeks a permanent injunction
                                                                                            prohibiting Defendants from repeating the defamatory speech.…
                                    II. PARTIES

       6.     Plaintiff lives and works in Maryland. He retired from the United States

Army in 2006 after twenty-six (26) years of service as an intelligence officer and Middle

East Foreign Area Officer (“FAO”). Plaintiff was one of Lt. General David Petraeus’

most trusted intelligence advisors in Iraq. He joined the Defense Intelligence Agency

(“DIA”) as a civilian in early 2006.      Plaintiff served in various capacities as an

intelligence specialist and senior advisor. Between 2013 and 2016, he taught at the

University of South Florida. In 2017, he was appointed to the National Security Council

and, thereafter, he became a Senior Advisor to Congressman Nunes. Plaintiff studied

Islamic Law, Islamic Political Thought, Comparative Politics and International Relations




                                           6
            Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 7 of 32




at the University of Utah, earning ABD status. Plaintiff is a graduate of the Harvard

University School of Government Intelligence and Policy Program. He is endorsed by

148 professionals as highly skilled in the areas of Government, National Security and

Intelligence.   Plaintiff’s integrity, honesty, ethics, judgment, and performance are

peculiarly valuable to him, and are absolutely necessary in his practice and profession.

The Defamatory Statements ascribe to Plaintiff statements he never made, conduct he

never engaged in, and characteristics, including bias and deception, that would adversely

affect his fitness to be an intelligence officer – conduct that could cost him his security

clearance and subject him to discipline.

       7.       Defendant CNN is a Delaware corporation, headquartered in Georgia.

CNN is a division of WarnerMedia. WarnerMedia is an operating segment of AT&T,

Inc. CNN is part of WarnerMedia’s “Turner” business unit. The Turner business unit

operates television networks and related properties that offer branded news,

entertainment, sports and kids multiplatform content for consumers in Maryland and

around the world.      Turner’s digital properties include the CNN digital network,

www.cnn.com. According to AT&T, the CNN digital network is “the leading digital

news destination, based on the number of average monthly domestic multi-platform

unique visitors and videostarts for the year ended December 31, 2018.” CNN’s digital

platforms deliver news 24 hours a day, seven days a week, from almost 4,000 journalists

in every corner of the globe. In addition to its massive digital footprint, CNN employs

multiple social media accounts as a means to publish its statements in Maryland and

worldwide. As of November 22, 2019, @CNN had over 43,500,000 followers on Twitter

and @CNNPolitics had over 2,900,000 followers. In addition to CNN’s corporate and




                                            7
              Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 8 of 32




institutional use of Twitter, most of CNN’s reporters use Twitter to spread stories to

readers, viewers and voters in Maryland and elsewhere. [See, e.g., @jaketapper

(2,200,000 followers); @mkraju (453,600 followers)]. In addition to its massive digital

and social media presence in Maryland, CNN broadcasts live every day to businesses and

households across the State. One of those programs is “Cuomo Prime Time”, a 9:00 p.m.

nightly news program that “reports on the latest breaking news from Washington and

around the world”. According to Nielsen, Cuomo Prime Time is CNN’s most-watched
                                                                                            Deleted: ¶
program among total viewers and adults 25-54 with an average of 1,000,000+/- viewers.       Deleted: 8. Defendant Parnas is a citizen of Florida. Shortly
                                                                                            before the Defendants published the Defamatory Statements, Parnas
                                                                                            was indicted for federal crimes of conspiring to defraud the United
[https://www.adweek.com/tvnewser/october-2019-ratings-cnn-posts-significant-year-           States in violation of Title 18 U.S.C. § 371, making false statements
                                                                                            to the Federal Election Commission (“FEC”) in violation of Title 18
                                                                                            U.S.C. § 1001, and falsifying records in a Federal investigation in
over-year-audience-growth-bolstered-by-its-democratic-debate/419277/].                      violation of Title 18 U.S.C. § 1519.¶
                                                                                              9. Defendant Bondy is a citizen of New York. Bondy is an
                                                                                            attorney, marijuana rights activist and blogger. He operates the
                          III. JURISDICTION AND VENUE                                       Twitter account @josephabondy. At all times relevant to this
                                                                                            action, Bondy served as a Parnas’s lawyer. Parnas was also
                                                                                            represented by Edward Brian MacMahon, Jr. (“MacMahon”), an
         8.     The United States District Court for the District of Maryland has subject   attorney from Middleburg, Virginia. [https://macmahon-law.com/].
                                                                                            Bondy and MacMahon spoke often to the media and to self-styled
                                                                                            “journalists” at Parnas’s direction and on his behalf. Bondy and
matter jurisdiction over this action pursuant to Title 28 U.S.C. § 1332 (Diversity) and §   MacMahon published the Defamatory Statements about Plaintiff
                                                                                            (detailed above in paragraph 2) with Parnas’s full knowledge and
                                                                                            actual or apparent authority.¶
1367 (Supplemental Jurisdiction). The parties are citizens of different States and the        10. Seth Abramson (“Abramson”) is a regular contributor to
                                                                                            CNN. Abramson republished the Defamatory Statements online, on
                                                                                            Twitter (@SethAbramson), and in a book entitled, “Proof of
amount in controversy exceeds the sum or value of $75,000, exclusive of interest and        Conspiracy”. [https://www.sethabramson.net/bio;
                                                                                            https://lithub.com/how-deeply-involved-is-devin-nunes-in-the-
                                                                                            conspiracy-to-discredit-joe-biden/;
costs.                                                                                      https://static.macmillan.com/static/smp/proof-of-corruption-
                                                                                            notes/abramson-proof-of-corruption-notes.pdf]. Ryan Goodman
                                                                                            (“Goodman”) is a professor of law at New York University.
         9.     CNN is subject to personal jurisdiction in Maryland pursuant to Maryland    Beginning in November 2019, Goodman published a series of false
                                                                                            and defamatory statements about Plaintiff, including that “Nunes’
                                                                                            close aide Harvey clandestinely worked with Parnas/Giuliani to get
Code, Courts and Judicial Proceedings (“CJP”) § 6-103, as well as the Due Process           (read: create) Ukrainian dirt on Biden.”
                                                                                            [https://twitter.com/rgoodlaw/status/1218320813419646976].
                                                                                            Goodman republished the Defamatory Statements online, on Twitter
Clause of the United States Constitution. CNN knew Plaintiff lived and worked in            (@rgoodlaw), on television, and in a blog entitled, “Just Security”.
                                                                                            [https://www.justsecurity.org/67480/timeline-rep-devin-nunes-and-
                                                                                            ukraine-disinformation-efforts/; https://www.msnbc.com/all-
Maryland, targeted Plaintiff in Maryland and engaged in a persistent, continuous and        in/watch/nunes-now-implicated-in-ukraine-scandal-74141765953;
                                                                                            https://twitter.com/rgoodlaw/status/1199728645604040705;
                                                                                            https://twitter.com/rgoodlaw/status/1199729358015016960].…
ongoing course of defamation in and outside Maryland that injured Plaintiff in Maryland.
                                                                                            Deleted: 11

CNN has minimum contacts with Maryland such that the exercise of personal jurisdiction      Deleted: 12
                                                                                            Deleted: Defendants are

over it comports with traditional notions of fair play and substantial justice and is       Deleted: Defendants, who
                                                                                            Deleted: Defendants have
                                                                                            Deleted: them



                                            8
             Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 9 of 32




consistent with the Due Process Clause of the United States Constitution. The general

thrust and content of the Defamatory Statements – which CNN wrote, produced, directed,       Deleted: Defendants


spoke in, edited, published and broadcast on multiple platforms that they operated –

manifests an intent to target and focus on Plaintiff and direct content to a Maryland

audience. The focal point of CNN’s accusations was alleged conduct by Plaintiff that         Deleted: Defendants’


took in place in Maryland while Plaintiff served as a Senior Advisor to Congressman

Nunes who works in Washington, D.C. The brunt of the harm, in terms of both of the

injury to Plaintiff’s practice, profession and reputation, was suffered in Maryland, where

Plaintiff lives and works. Plaintiff’s claims directly arise from and relate to CNN’s        Deleted: Defendants’


publication and republication of false and defamatory statements in Maryland. Calder v.

Jones, 465 U.S. 783 (1984); Keeton v. Hustler Magazine, Inc., 465 U.S. 770 (1984).

       10.     Venue is proper pursuant to 28 U.S.C. §§ 1391(b)(1) and 1391(b)(2). A         Deleted: 3


substantial part of the events giving rise to the claims stated in this action, including

publication and republication of Defamatory Statements and injury to Plaintiff, occurred

in the District of Maryland.

                               IV. STATEMENT OF FACTS                                        Deleted: ¶
                                                                                                                    Page Break

       11.     The Defamatory Statements are false for the following reasons:                Deleted: 4


               a.     Neither Plaintiff nor Nunes were in Vienna in 2018. Between

November 30, 2018 and December 3, 2018, when CNN claims Nunes was in “Vienna”,               Deleted: Defendants


Plaintiff and Nunes were actually in Libya and Malta. Plaintiff and Nunes were part of a

delegation that traveled to Benghazi on a fact-finding mission in which they met with

General Haftar to discuss security issues both inside Libya and in the wider region.

During the same trip, Plaintiff and Nunes traveled to Malta, where Nunes met with Prime




                                            9
         Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 10 of 32




Minister Joseph Muscat of Malta to discuss security and intelligence issues related to

Malta, the European Union, and Libya. At no time during the visits to Libya or Malta did

Plaintiff or Nunes or any member of Nunes’ staff ever meet any Ukrainians or have any

discussions with anyone about Joe Biden or his son, Hunter Biden.

              b.      Nunes has never met Shokin; never spoken to Shokin; and never

communicated with Shokin. Shokin has publicly and repeatedly denied ever meeting

Nunes. Despite public denials by Nunes and multiple public denials by Shokin and his

associates, CNN published and continued to publish (and refuse to retract) the              Deleted: Defendants


Defamatory Statements. Further, CNN chose to publish the false statements of a single

source (Parnas) who had no first-hand knowledge of any conversations between Nunes

and Shokin because no conversations ever took place. CNN disregarded “red flags” and

accepted the word of Parnas – a known liar, con man and hustler, and indicted criminal

defendant, who CNN knew had every reason to lie.

              c.      Plaintiff never told Parnas, verbally or in writing, that Nunes had

sequenced the trip to Europe to occur after the mid-term elections yet before Congress’

return to session, so that Nunes would not have to disclose the trip details to his

Democrat colleagues in Congress. Plaintiff never told Parnas that the timing of the trip

was “very deliberate” or that the trip was timed “to keep it undercover”. Plaintiff never

informed Parnas or anyone else that “they were investigating the activities of Joe and      Deleted: , Bondy, MacMahon


Hunter Biden related to Burisma”. There is no email, no text message, no document or

other record that would corroborate CNN’s false claims. These Defamatory Statements,        Deleted: the Defendants’


falsely attributed to Plaintiff, are materially false. See, e.g., Masson v. New Yorker      Deleted: are


Magazine, Inc., 501 U.S. 496, 510-511 (1991) (“False attribution of statements to a




                                           10
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 11 of 32




person may constitute libel, if the falsity exposes that person to … [hatred, contempt,

ridicule, or obloquy, or which causes him to be shunned or avoided, or which has a

tendency to injure him in his occupation]… A fabricated quotation may injure reputation

in at least two senses, either giving rise to a conceivable claim of defamation. First, the

quotation might injure because it attributes an untrue factual assertion to the speaker …

Second, regardless of the truth or falsity of the factual matters asserted within the quoted

statement, the attribution may result in injury to reputation because the manner of

expression or even the fact that the statement was made indicates a negative personal trait

or an attitude the speaker does not hold.”) (citing Selleck v. Globe International, Inc., 166

Cal.App.3d 1123, 1132, 212 Cal.Rptr. 838 (1985) (“Falsely ascribing statements to a

person which would have the same damaging effect as a defamatory statement about him

is libel”); Kerby v. Hal Roach Studios, Inc., 53 Cal.App.2d 207, 213, 127 P.2d 577 (1942)

(“A libel need not be a statement directly referring to a person and stating something

defamatory about him. It may as well be accomplished by falsely putting words into the

mouth or attaching them to the pen of the person defamed and thus imputing to such

person a willingness to use them, where the mere fact of having uttered or used the words

would produce” harm to the plaintiff’s reputation)); Levesque v. Doocy, 560 F.3d 82, 89-

90 (1st Cir. 2009) (false attribution of comments to plaintiff encouraged listeners to form

negative conclusions about plaintiff tending to harm his reputation).                           Deleted: ; Nelson v. Time, Inc., 2014 WL 940448, at * 1 (Cal.
                                                                                                App. 2014) (“If a jury believes Nelson did not make the statements
                                                                                                attributed to him, it could conclude that defendants’ false attribution
               d.      Plaintiff never discussed the Bidens with Parnas. Plaintiff never        was made with knowledge of the falsity or reckless disregard for the
                                                                                                truth. Accordingly, Nelson has established a prima facie case of
                                                                                                defamation and false light”); Tharpe v. Saunders, 285 Va. 476, 737
discussed with Parnas how to reach out to Ukrainian prosecutors to obtain information on        S.E.2d 890 (2013) (“Saunders’ statement of fact—‘Tharpe told me
                                                                                                that Tharpe was going to screw the Authority like he did Fort
                                                                                                Pickett’—if believed by the hearer as coming from Tharpe, by its
the Bidens. Neither Plaintiff nor Nunes asked to “merge operations” with Parnas or              very nature is alleged to have defamed Tharpe and Shearin.
                                                                                                Therefore, regardless of the truth or falsity of the matters asserted in
                                                                                                the quote attributed to Tharpe, Saunders’ statement is an actionable
anyone else. Neither Plaintiff nor Nunes ever engaged in any “shadow foreign policy” on         statement of fact.”)…




                                             11
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 12 of 32




behalf of the Trump administration or anyone else. These Defamatory Statements are

likewise falsely attributed to Plaintiff and are, therefore, substantially untrue.             Deleted: they are untrue


               e.       Plaintiff was not part of and never joined any “group”, including,

without limitation, the “BLT “team”, that ever met at the Trump International Hotel in         Deleted: Prime T


Washington, D.C. to discuss “the Biden matter”.                                                Deleted: ¶
                                                                                                    f. No trips to Ukraine in 2019 were ever canceled or “scrapped”
                                                                                               when Plaintiff or any other aide to Nunes “realized it would mean
       12.     CNN’s Defamatory Statements are materially false. There is a material           notifying Democratic Chairman Adam Schiff [or] alerting Schiff to
                                                                                               their plans”. Plaintiff did not begin working with Parnas after any
                                                                                               trip to “Vienna in late November” to “meet Shokin” because no such
difference between CNN’s false statements and the truth. The Defamatory Statements             trip ever occurred.¶
                                                                                                    g. Plaintiff was never involved in getting any documents or
                                                                                               information on Joe or Hunter Biden and Plaintiff never lied to
would have had (and indeed did have) a different effect on the minds of readers from that      Congress or anyone else in this or any regard.¶
                                                                                                    h. None of Plaintiff’s texts or other messages were part of any
                                                                                               effort to “dig up dirt on the President’s political rivals” and no text
which the truth would have produced.                                                           or message drew Nunes – Plaintiff’s superior – “even further” into
                                                                                               any such efforts.¶
                                                                                                    i. Plaintiff was not involved in any conspiracy or “plot” to
       13.     On August 12, 2019, after speaking ex parte with a Democratic staff             “gather ‘dirt’ on Joe and Hunter Biden”.¶
                                                                                                    j. Plaintiff has never engaged in any conduct that would subject
                                                                                               him to investigation by special counsel Robert Mueller or any
member of the House Intelligence Committee, an anonymous “whistleblower” filed a               branch of law enforcement, and Plaintiff did not engage in any
                                                                                               unlawful conduct or play any role in any “scandal”.¶
                                                                                                    k. Parnas did not begin communicating with Plaintiff or Nunes
complaint with Michael Atkinson, the Inspector General of the Intelligence Community           in December 2018. Plaintiff has no criminal record and never
                                                                                               participated in any meetings with anyone at any time to discuss any
                                                                                               conspiracy or the commission of any unlawful act. Plaintiff was not
(“Atkinson”). The anonymous complaint, based entirely on hearsay, states in part:              behind any “aspect of the Ukraine scandal, from Naftogaz to
                                                                                               outreach to Russian mafia to domestic disinformation”, ever.¶
                                                                                                  15. Between February 2019 and May 2019, Plaintiff and Parnas
                                                                                               exchanged messages about the House Intelligence Committee’s
                                                                                               investigation into Ukrainian interference in American politics,
                                                                                               including efforts in 2016 to assist the “Clinton camp & FBI” to
                                                                                               obtain damaging information on for Trump campaign manager, Paul
                                                                                               Manafort.
                                                                                               [https://judiciary.house.gov/uploadedfiles/document_production_lev
                                                                                               _parnas_january_17_2020_whatsapp_excerpts_harvey_with_attach
                                                                                               ments.pdf]. The messages were made public in January 2020 by
                                                                                               Democrats on the House Intelligence Committee.¶
                                                                                                  16. Significantly, on April 17, 2019, Parnas sent Plaintiff
                                                                                               websites with biographical information about Shokin, together with
       14.     On September 24, 2019, the United States House of Representatives               the following message: “This is the [Ukraine] general prosecutor
                                                                                               that got fired by Biden.”¶                                         ... [2]
                                                                                               Deleted: 7
announced an impeachment “inquiry” into U.S. President Donald Trump.                 Between
                                                                                               Deleted: 8

October 3, 2019 and October 31, 2019, House Democrats conducted secretive interviews

in connection with the Democrats’ impeachment inquiry. On October 31, 2019, a divided

House of Representatives approved guidelines that cleared the way for nationally

televised impeachment hearings in mid-November 2019.




                                              12
         Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 13 of 32




       15.     On October 10, 2019, Parnas was arrested at Dulles International Airport      Deleted: 9


on federal charges that he schemed to funnel foreign money to U.S. politicians while

trying to influence U.S.-Ukraine relations. At the time of his arrest, he had a one-way

ticket on a flight out of the country. As a result of his arrest, Parnas’s position as a     Deleted: [https://www.washingtonpost.com/politics/two-business-
                                                                                             associates-of-trumps-personal-lawyer-giuliani-have-been-arrested-
                                                                                             and-are-in-custody/2019/10/10/9f9c101a-eb63-11e9-9306-
reliable source of information was compromised.                                              47cb0324fd44_story.html]. …


       16.     On October 23, 2019, Parnas was released from custody on a $1,000,000         Deleted: 20


secured bond. The District Court required Parnas to surrender his passport; restricted his

travel to Virginia and D.C. to meet with lawyers; placed him on home detention with

G.P.S. monitoring; and imposed multiple other restrictions on Parnas.        The Court’s

complete lack of trust and confidence in Parnas, and the events of Parnas’ indictment,

arrest, and bail disposition were matters of public record known to CNN and its

employees who published false statements about Plaintiff.                                    Deleted: and, indeed, reported by Defendant CNN.
                                                                                             [https://www.cnn.com/politics/live-news/impeachment-inquiry-10-
                                                                                             10-2019/h_10c49544ade8af0943742f340e377f13].…
       17.     Not long after his release from custody, Parnas began to concoct a plan to    Deleted: 21

promote fabricated stories about anti-Biden activities that would aid the Democrats in       Deleted: obstruct the impeachment inquiry and, ultimately (so
                                                                                             Parnas and his attorneys believed), to obtain favorable treatment,
                                                                                             concessions and/or immunity from criminal prosecution. The plan
their efforts to impeach President Trump.                                                    included using CNN to …
                                                                                             Deleted: a
       18.     Parnas claimed that not long before Ukrainian President Zelensky was          Deleted: (so Parnas and his attorneys believcd)
                                                                                             Deleted: 22
inaugurated on May 20, 2019, he (Parnas) journeyed to Kiev to deliver a warning to the       Deleted: Parnas started to manufacture stories that he believed
                                                                                             would assist him in obtaining a deal with the United States Attorney
                                                                                             and/or House Intelligence Committee Chairman, Adam Schiff
country’s new leadership. Parnas stated that he told a representative of the incoming        (“Schiff”). …


Ukraine government that it had to announce an investigation into President Trump’s

political rival, Joe Biden, and his son, Hunter Biden, or else Vice President Mike Pence

would not attend the swearing-in of the new president, and the United States would

freeze aid to Ukraine.




                                            13
         Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 14 of 32




       19.     The problem with Parnas’ story, as was disclosed by the New York Times       Deleted: 23


on November 10, 2019, is that it was completely false. Parnas’ business partner (and co-

defendant in the pending criminal prosecution), Igor Fruman (“Fruman”), publicly

confirmed to the New York Times that “Mr. Parnas’s claim was false; the men never

raised the issues of aid or the vice president’s attendance at the inauguration”.

[https://www.nytimes.com/2019/11/10/nyregion/trump-ukraine-parnas-fruman.html

(emphasis added)].

       20.     CNN and its agents were aware of the New York Times report and               Deleted: 4


Fruman’s direct attacks on Parnas’ credibility.

       21.     Parnas also made up stories about his connections with President Trump.      Deleted: 5


On or before November 15, 2019, Parnas told CNN reporter Vicky Ward (“Ward”) that

when he attended a White House Hanukkah party with Rudolph Giuliani (“Giuliani”) in

December 2018, they huddled together with the President privately. Parnas stated that

President Trump gave him instructions for a secret “James Bond mission” to find

material on Joe Biden. [https://www.cnn.com/2019/11/15/politics/parnas-trump-special-

mission-ukraine/index.html]. In truth, Parnas and Fruman, posed for a one-minute photo

with the President, and walked away.

       “‘He [Parnas] has said a few things lately that are completely untrue and provably
       untrue,’ Mr. Giuliani said. “I don’t know what he’s doing. He claims we had a
       meeting with the president at the Hanukkah party, in December 2018. Someone
       should remind Lev that there were five witnesses including his good friend, Igor
       Fruman, who all say categorically untrue. Provably by records. He’s trying to
       make himself very important … We never had that meeting with the president.”

Giuliani emphasized that:




                                            14
         Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 15 of 32




       He [Parnas] just made it up … What he said was, we had a long private meeting
       in which the president instructed him to do things. False. Untrue … His lawyer
       [Bondy] makes these comments that are not only untrue, they are provably untrue
       … He’s getting very poor counsel.”

[https://www.washingtontimes.com/news/2019/nov/26/fbi-file-lev-parnas-rolex-watches-

5000-trump-memen/].

       22.    In addition to CNN’s actual knowledge (a) that Parnas had lied to the        Deleted: 6


FEC (resulting in the Federal indictment and pending charges) and (b) that after his

arrest, Parnas began circulating false and fantastical stories about a “warning” to

Ukraine’s new leadership and a “James Bond mission” – stories that were demonstrably

false – CNN also knew from its review of “court filings” that a judgment had been

entered by the United States District Court for the Eastern District of New York against

Parnas in 2016, and that the judgment creditor had commenced proceedings in Florida in

2019 to collect the judgment. [https://www.cnn.com/2019/10/29/politics/lev-parnas-

republican-rudy-giuliani/index.html]. CNN knew from the court filings that the claim

against Parnas resulted from his “deliberate, coercive and well-orchestrated scheme to

steal $350,000 from Plaintiff by fraudulently inducing Plaintiff to enter into the Loan”

[See, e.g., Case 2:11-cv-05537-ADS-ARL (E.D.N.Y) (Document 1)].

       23.    CNN also knew from prior reporting that Parnas was a “hustler”, and not      Deleted: 7


in the “good way”. On October 23, 2019, CNN published a story, written by Ward, that

highlighted the fact that Parnas’ “business and networking activities over the past year

had raised red flags with several prominent businessmen and their attorneys”. Ward

noted many examples of Parnas’ shady dealings:




                                          15
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 16 of 32




       “Bruce Marks, an attorney in Philadelphia who represents prominent Eastern
       Europeans, told CNN in recent days there was a Russian proverb that applied to
       Fruman and Parnas. ‘Don't go in the forest if you’re afraid of wolves,’ Marks
       said. ‘And these guys, they just weren’t wolves, I mean they were radioactive
       wolves.’
       …
       South Florida attorney Robert Stok told CNN in an interview that Parnas and
       Fruman came to a wealthy client of his seeking money, claiming they were so
       short on cash they couldn’t even pay for Parnas’ newborn son’s bris. Stok said
       the men asked Felix Vulis, a Russian-American natural resources magnate, if he
       could kick in some money for the event. They had also promised to open doors
       for Vulis through their connections to Giuliani and others … When they were
       slow to repay, Vulis sued. Vulis told their since-indicted associate David Correia
       over text message he had been ripped off, and that he planned to tell Giuliani,
       Ayers and others that Parnas and Fruman would face a lawsuit”.

[https://www.cnn.com/2019/10/23/politics/parnas-fruman-hustle-profit-access-

giuliani/index.html (emphasis added)].

       24.     In sum, prior to November 22, 2019, from all the evidence in its               Deleted: 8
                                                                                              Deleted: (date of first Defamatory Statement)
possession, CNN knew that that Parnas was a renowned liar, a fraudster, a hustler, an

opportunist with delusions of grandeur, a man in financial in extremis laboring under the

weight of a $500,000 civil judgment, and an indicted Federal criminal defendant with a

clear motive to lie. CNN and Ward knew that Parnas was not just a wolf in sheep’s

clothing – Parnas was a “radioactive” wolf.

       25.     Prior to November 22, 2019, CNN knew that Parnas or other political            Deleted: 9
                                                                                              Deleted: and his attorneys
operatives were shopping a story to the press that made claims about Plaintiff and Nunes,

implicating them in efforts to get “dirt” on Joe Biden and his son, Hunter Biden. CNN

knew that no other news outlet would touch the scandalous story because none of the so-

called “facts” provided could be verified.

       26.     In spite of its actual knowledge of Parnas’ pattern of fraud and false         Deleted: 30


statements and in spite of serious doubts as to Parnas’ credibility, veracity and the truth




                                              16
         Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 17 of 32




and accuracy of his statements, CNN published Parnas’s statements about Plaintiff as if

they were true. Although other media outlets immediately recognized Parnas’ serious

credibility issues [see, e.g., https://www.msn.com/en-us/news/politics/giuliani-associate-

lev-parnas-claims-to-have-hard-evidence-of-wrongdoing-for-trump-impeachment-

inquiry/ar-BBXbRYu (Parnas is “a dubious character who could make a problematic

witness”)], CNN ignored known “red flags” and proceeded to publish and broadcast the

fake news sponsored by a “radioactive” wolf in sheep’s clothing to millions of

advertisers, subscribers, followers, and viewers in Maryland and elsewhere.

       27.    On November 22, 2019, CNN published an article on its active digital           Deleted: 31


network written by Ward. [https://www.cnn.com/2019/11/22/politics/nunes-vienna-trip-

ukrainian-prosecutor-biden/index.html (the “CNN Article”)].       The Article contained

Defamatory Statement No. 1.                                                                  Deleted: s
                                                                                             Deleted: and 2
       28.     The CNN Article was immediately understood to accuse and impute               Deleted: 32


criminal wrongdoing, grossly unethical behavior and dishonesty, see, e.g.:




       29.    On November 22, 2019 at 9:00 p.m., at the same time CNN published the          Deleted: 33


CNN Article on its digital network, CNN broadcast Defamatory Statements Nos. 2, 3, 4,

and 5 on the cable television program Cuomo Prime Time. The broadcast reached                Deleted: and 6


millions of households in Maryland.


                                           17
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 18 of 32




       30.     CNN coordinated publication of the false and defamatory statements about     Deleted: 4


Plaintiff across each of its platforms. In addition to its digital and cable television

subscribers and viewers, CNN published the CNN Article to multiple new target

audiences, including CNN’s 32,000,000+ Facebook followers and CNN’s 56,000,000+

Twitter followers in Maryland and around the World.           CNN’s goal was to inflict

maximum damage to Plaintiff’s reputation Worldwide and to cause him to lose his

position and his security clearance. At the same time CNN tweeted the CNN Article,

Ward and a whole host of other CNN employees, “analysts” and agents republished the

CNN Article to their millions of Twitter followers. The breadth of CNN’s publications

about Plaintiff is staggering.

       31.     During an episode of Reliable Sources that aired on December 8, 2019,        Deleted: 5
                                                                                            Deleted: CNN stood by the CNN Article and the statements
                                                                                            broadcast to the country in Cuomo Prime Time. On November 23,
CNN’s Brian Stelter (“Stelter”) announced on air that “CNN is standing by its reporting”.   2019, CNN reporter Marshall Cohen republished the contents of the
                                                                                            CNN Article, adding that “it’s possible now, it’s possible that he
                                                                                            [Nunes] was trying to do some digging of his own over there [in
Stelter admitted that the allegations in the CNN Article were capable of a defamatory       Vienna]”.
                                                                                            [http://transcripts.cnn.com/TRANSCRIPTS/1911/23/cnr.04.html].
meaning. Stelter stated that the meeting between Nunes and Shokin linked Nunes to the       Deleted: met with


“pro-Trump, anti-Biden smear campaign that’s at the center of the impeachment inquiry.”

[https://www.cnn.com/videos/business/2019/12/08/politicians-using-the-courts-to-

punish-the-press.cnn/video/playlists/reliable-sources-highlights/].                         Deleted: Stetler published CNN’s position and his statements
                                                                                            concerning the CNN Article to his 680,000+ followers on Twitter.
                                                                                            [https://twitter.com/brianstelter/status/1203787826137055243].…
       32.     On January 18, 2020, One American News Network (“OANN”) published            Deleted: 6

an article entitled, “Viktor Shokin: Parnas lied about Nunes’ trip, might sue CNN”.

[https://www.oann.com/viktor-shokin-parnas-lied-about-nunes-trip-might-sue-cnn/]. The

article included a link to an exclusive interview with Shokin in Kiev, Ukraine. During

the interview, published on YouTube, Shokin told OANN Chief Washington

Correspondent, Chanel Rion, that “Parnas is flat out lying … I never met Nunes. Was




                                            18
             Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 19 of 32




never introduced to Nunes. Never saw Nunes. When Parnas made these claims I even

looked into my passport just to check where I was. I was nowhere near Vienna in that

time period.” [https://www.youtube.com/watch?v=USxwBUswI80].

        33.      CNN purposefully avoided discovering the truth. In spite of Shokin’s        Deleted: 7


unambiguous statements that he never met Nunes and was not in Vienna in December

2018 – statements that were published by the Washington Post in November 2019 and by

OANN in January 2020 – CNN continued to publish its Defamatory Statements about

Plaintiff.    CNN continues to publish the Defamatory Statements in spite of being

informed of the statements’ unambiguous falsity. This is further evidence of CNN’s

actual malice.

        34.      The Defamatory Statements, with express references to “Derek Harvey”,       Deleted: 8


Nunes’ “aide”, “staffer”, and “investigator”, have now been republished hundreds of

millions of times, including by CNN and its agents and by many others in Maryland and        Deleted: , by Abramson and Goodman,


elsewhere, e.g.:

        https://twitter.com/LawsuitsDevin/status/1198081018961387521
        (“Mr. Parnas learned through Nunes' investigator, Derek Harvey, that the
        Congressman had sequenced this trip to occur after the mid-term elections yet
        before Congress’ return to session, so that Nunes would not have to disclose the
        trip details [...]” said Bondy”);

        https://dccc.org/cnn-report-walls-closing-congressman-devin-nunes/
        (“Late last night, CNN reported that Rep. Devin Nunes worked with criminally
        indicted Giuliani-associate, Lev Parnas, to arrange a meeting in Vienna to discuss
        digging up dirt on one of the President Trump’s political rivals. This new
        reporting would suggest that, for the first time, the efforts to dig up dirt on
        the President’s political rivals involved a member of Congress – Rep. Devin
        Nunes. Not only was Rep. Nunes a Member of Congress, at the time of his
        European conspiracy quests but, he was STILL serving as the Chairman of the
        House Permanent Select Committee on Intelligence as he pressured a foreign
        government to dig up political dirt on a Democrat”);




                                            19
         Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 20 of 32




       https://twitter.com/RepSpeier/status/1198333030496178177
       (“If Devin Nunes was using taxpayer money to do “political errands” in Vienna
       for his puppeteer, Donald Trump, an ethics investigation should be initiated and
       he should be required to reimburse the taxpayers”);
                                                                                           Deleted: ¶
                                                                                           ¶
       https://secure.actblue.com/donate/arb_dd_search_1909_nunes?gclid=EAIaIQobC            https://dccc.org/cnn-report-walls-closing-congressman-devin-
hMIwcKpvKiV5gIVyODICh1BegNfEAAYASAAEgKHN_D_BwE                                             nunes/¶
                                                                                             (“Late last night, CNN reported that Rep. Devin Nunes worked
(“#DevinNunesGotCaught Devin Nunes met with Ukrainians to get dirt on Joe Biden --         with criminally indicted Giuliani-associate, Lev Parnas, to arrange
he took part in Donald Trump’s impeachable offense”)].                                     a meeting in Vienna to discuss digging up dirt on one of the
                                                                                           President Trump’s political rivals. This new reporting would
                                                                                           suggest that, for the first time, the efforts to dig up dirt on the
        https://www.emptywheel.net/2019/11/23/the-proper-recipients-for-lev-parnas-        President’s political rivals involved a member of Congress –
                                                                                           Rep. Devin Nunes. Not only was Rep. Nunes a Member of
allegations-are-the-ethics-committee-and-sdny/;                                            Congress, at the time of his European conspiracy quests but, he
                                                                                           was STILL serving as the Chairman of the House Permanent
                                                                                           Select Committee on Intelligence as he pressured a foreign
        https://bangordailynews.com/2019/11/24/news/devin-nunes-could-face-ethics-           government to dig up political dirt on a Democrat”);¶
investigation-over-alleged-meeting-with-ex-ukrainian-official/;                              https://twitter.com/CNBC/status/1198792874034388992¶
                                                                                             (“Giuliani associate wants to testify that Nunes aides hid Ukraine
                                                                                           meetings from Schiff”);¶
       https://www.motherjones.com/politics/2019/12/the-nunes-crew-is-neck-deep-in-
the-ukraine-scandal/;

      https://www.dailykos.com/stories/2020/1/18/1912468/-Evidence-shows-that-
Nunes-and-Staffer-were-Active-in-the-Ukraine-Scheme;

        https://www.newser.com/story/285774/new-impeachment-evidence-ties-parnas-
to-top-nunes-aide.html.

                             COUNT I – DEFAMATION

       35.    Plaintiff restates paragraphs 1 through 34 of this Complaint, and            Deleted: 9
                                                                                           Deleted: 8
incorporates them herein by reference.

       36.    CNN made, published and republished numerous false factual statements        Deleted: 40
                                                                                           Deleted: , Parnas, and Bondy each
of or concerning Plaintiff. These statements are detailed verbatim above in paragraph 2.

       37.    CNN published the false statements without privilege of any kind.            Deleted: 41
                                                                                           Deleted: Defendants
       38.    CNN’s false statements constitute defamation per se and/or defamation        Deleted: 42


per quod. Collective Shared Services, LLC v. CPDA Canvass Network, LLC, 2020 WL

1322944 (D. Md. 2020) (citing Samuels v. Tschechtelin, 135 Md. App. 483, 763 A.2d

209 (Md. App. 2000)). The statements accuse and impute to Plaintiff the commission of




                                           20
         Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 21 of 32




felonies and crimes involving moral turpitude and for which Plaintiff may be punished

and imprisoned in a state or federal institution. The statements impute to Plaintiff an

unfitness to perform the duties of an office or employment for profit, or the want of

integrity in the discharge of the duties of such office or employment, including collusion,

deception, dishonesty, lack of candor, fraud and concealment, lack of ethics, self-dealing,

conflicts of interest, lying about his superior, and other disqualifying actions. CNN’s       Deleted: Defendants’


false statements impaired, hurt, and prejudiced Plaintiff in his profession, impugned and     Deleted:


disparaged his business reputation as a trustworthy, intelligent, and competent

professional, exposed him to the hazard of losing his job, and rendered him unfit or less

fit to fulfill the duties of a Senior Advisor to Nunes and Committee investigator. CNN’s      Deleted: Defendants’


false statements were neither fair nor in any way accurate.                                   Deleted:


       39.     By publishing the Defamatory Statements on the Internet, by repeating          Deleted: 43


them on television, and by tweeting the Defamatory Statements to the Twitter and              Deleted: including on Cuomo Prime Time and on MSNBC’s
                                                                                              Rachel Maddow Show (https://www.msnbc.com/rachel-maddow-
                                                                                              show/parnas-accuses-devin-nunes-being-involved-anti-biden-effort-
Facebook universe, CNN knew or should have known that the Defamatory Statements               n1117601), …
                                                                                              Deleted: Defendants
would be republished over and over by third-parties to Plaintiff’s detriment. Indeed,         Deleted:


there have been hundreds of millions of republications to date. Republication by both         Deleted: , including those by Abramson and Goodman


CNN subscribers and viewers and by Twitter users was the natural and probable                 Deleted: , such as Abramson and Goodman,


consequence of CNN’s actions and was actually and/or presumptively authorized and             Deleted: the Defendants’


intended by CNN. In addition to their original publications online, on air, and on Twitter,   Deleted: the Defendants


CNN is liable for the republications of the Defamatory Statements by third-parties under      Deleted: Defendants are


the republication rule. Reuber v. Good Chemical News, Inc., 925 F.2d 703, 712 (4th Cir.

1991) (“one who repeats a defamatory statement is as liable as the original defamer.”),

cert. denied, 111 S. Ct. 2814 (1991) (citing Lee v. Dong-A Ilbo, 849 F.2d 876, 878 (4th




                                            21
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 22 of 32




Cir. 1988)); Cianci v. New Times Publ’g Co., 639 F.2d 54, 60-61 (2nd Cir. 1980)

(discussing the “black-letter rule that one who republishes a libel is subject to liability

just as if he had published it originally, even though he attributes the libelous statement to

the original publisher, and even though he expressly disavows the truth of the

statement.”) (quotation marks and citation omitted); Watson v. NY Doe 1, 439 F.Supp.3d

152, 161 (S.D.N.Y. 2020) (“[a] speaker who repeats another’s defamatory statements is

not made immune from liability for defamation merely because another person

previously made the same demeaning claim.”) (quoting Enigma Software Group USA,

LLC v. Bleeping Computer, LLC, 194 F.Supp.3d 263, 287 (S.D.N.Y. 2016) (collecting

cases)); Butowsky v. Folkenflik, 2019 WL 2518833, at * 13 (E.D. Tex. 2019) (“It is a

well-settled legal principle that one is liable for republishing the defamatory statement of

another.”) (citing Pittsburgh Press Co. v. Pittsburgh Comm’n on Human Relations, 413

U.S. 376, 386 (1973) (a “newspaper may not defend a libel suit on the ground that the

falsely defamatory statements are not its own”)); Liberty Lobby, Inc. v. Dow Jones & Co.,

Inc., 838 F.2d 1287, 1298-1299 (D.C. Cir. 1988) (“The common law of libel has long

held that one who republishes a defamatory statement ‘adopts’ it as his own, and is liable

in equal measure to the original defamer”) (citing W. Keeton, D. Dobbs, R. Keeton & D.

Owen, Prosser and Keeton on the Law of Torts 799 (5th ed. 1984) (“Every repetition of

the defamation is a publication in itself, even though the repeater states the source ... or

makes clear that he himself does not believe the imputation.”) (footnotes omitted), cert.
                                                                                                 Deleted: ; Cianci v. New Times Publ’g Co., 639 F.2d 54, 60-61
                                                                                                 (2nd Cir. 1980) (discussing the “black-letter rule that one who
denied, 488 U.S. 825 (1988).                                                                     republishes a libel is subject to liability just as if he had published it
                                                                                                 originally, even though he attributes the libelous statement to the
                                                                                                 original publisher, and even though he expressly disavows the truth
       40.     CNN negligently published the words of a known “radioactive” wolf in              of the statement.”) (quotation marks and citation omitted)…
                                                                                                 Deleted: 4
sheep’s clothing. CNN failed to exercise reasonable care to verify Parnas’s story. CNN           Deleted: Parnas knew that neither Plaintiff nor Nunes had ever
                                                                                                 met or spoken with Shokin. This is why Parnas sent Plaintiff the
                                                                                                 message on April 17, 20191 – to introduce Plaintiff to the
                                                                                                 “prosecutor that got fired by Biden.” …



                                             22
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 23 of 32




failed speak with Shokin prior to publication, in spite of the fact that CNN knew his

number and Shokin was very easy to locate.            Before publication, CNN had no           Deleted: Defendants


independent evidence to corroborate Parnas’s inherently unbelievable story, and, indeed,

none exists. Even after CNN learned that Shokin never met or spoke with Nunes, and,

thus, the “Vienna” story was fabricated, CNN’s chief media correspondent, Stelter,

insisted that CNN continued to “stand by its reporting”. CNN lacked reasonable grounds         Deleted: Defendants


for any belief in the truth of its statements, and acted negligently in failing to determine   Deleted: their


the true facts. CNN’s false statements harmed Plaintiff and his reputation.                    Deleted: Defendants’


       41.     CNN published the Defamatory Statements with knowledge that they were           Deleted: 5
                                                                                               Deleted: Defendants
false or with reckless disregard for whether they were false. CNN acted with actual            Deleted: Defendants


malice and reckless disregard for the truth for the following reasons:

               a.      The sole “trusted” source of the fake news story was a man

indicted by the United States Government, charged with multiple Federal crimes – a man

who faced years in a Federal penitentiary – Parnas. There were obvious reasons to doubt

the veracity and accuracy of any information Parnas provided. CNN and Ward’s own

prior reporting demonstrated that Parnas was a fraudster and a hustler with “serious”

credibility problems. CNN’s Chief Washington Correspondent and anchor of The Lead,

Jake Tapper (“Tapper”), admitted on national television that:

       “We can’t ignore – Parnas has a serious credibility problem. He’s under
       indictment for campaign finance charges. The foreign minister of Ukraine
       told CNN’s Christine Amanpour that he doesn’t trust a word Parnas is
       saying. And yet I see people out there on social media – Democrats – acting
       as if this guy is the second coming of Theodore Roosevelt or something”.

[https://www.cnn.com/videos/politics/2020/01/16/jake-tapper-lev-parnas-credibility-

roosevelt-vpx.cnn;      https://www.cnn.com/videos/world/2020/01/16/vadym-prystaiko-




                                            23
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 24 of 32




ukrainian-foreign-minister-lev-parnas-amanpour-vpx.cnn (“And again, frankly, I don’t

trust any word he [Parnas] is now saying”)]. In spite of the fact that CNN’s sole source        Deleted: It was obvious that Parnas’s lies were part of a thinly-
                                                                                                veiled attempt to obstruct justice and to trick either the United States
                                                                                                Attorney or House Intelligence Committee Chairman, Schiff, into
was a known liar, a fraudster, “radioactive” wolf in sheep’s clothing, and an indicted          offering “immunity” or favorable treatment in return for scandalous
                                                                                                “information” about Plaintiff and Nunes – a prominent United States
                                                                                                Congressman and Ranking Member of the House Intelligence
criminal defendant with a known motive to lie, CNN published Parnas’s false and                 Committee. …


defamatory statements about Plaintiff with a reckless, heedless and palpable indifference

as to the consequences. Prior to publication, CNN, in fact, entertained serious doubts as

to both the veracity of its sole source, Parnas, and the truth and accuracy of the statements

in the CNN Article.       In spite of these serious doubts, CNN published Parnas’s              Deleted: including knowledge of Parnas and his attorneys’ motive
                                                                                                to lie about Plaintiff and Nunes, …

demonstrably false statements as if they were true. CNN directly endorsed Parnas and

vouched for the truth of the statements. CNN knew Parnas was an unreliable source.

CNN failed to reasonably assess the veracity of its sole source prior to publication. E.g.,     Deleted: Compare, e


Wells v. Liddy, 2002 WL 331123, at * 4-5 (4th Cir. 2002); id. Curtis Publishing Co. v.

Butts, 388 U.S. 130, 157 (1967) (“The Saturday Evening Post knew that Burnett [the

source] had been placed on probation in connection with bad check charges, but

proceeded to publish the story on the basis of his affidavit without substantial

independent support”).

                b.     CNN misrepresented the extent of its investigation and knowledge,

misrepresented that it had verified Parnas’ story (when, in truth, it had no reason to

believe Parnas and had not verified any part of Parnas’ claims), and deliberately

minimalized the credibility problems of its sole source. CNN knew its statements were

materially false and misleading, and possessed information that demonstrated the falsity

of its statements.




                                             24
             Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 25 of 32




                c.     In the midst of the impeachment hearings, CNN conceived the

story line in advance of any investigation and then consciously set out to publish

statements that fit the preconceived story in order to disparage, discredit and embarrass

Plaintiff.

                d.     CNN deliberately ignored known source material, including

Parnas’ phone records, that would have demonstrated that Parnas’ statements were

absolutely false. In light of its serious doubts as to Parnas’ veracity and credibility and in

light of the ease with which the Washington Post and OANN found Shokin, CNN’s

failure to interview Shokin can only be seen as a deliberate evasion or avoidance of the

truth. Harte-Hanks Communications, Inc. v. Connaughton, 491 U.S. 657, 682 (1989) (a

clear evasion from the truth and the failure to interview an important witness, who was

easily accessible, supports a finding of actual malice).

                e.     CNN and its reporters, editors and publishers abandoned all

journalistic standards and integrity, including CNN’s own code of ethics, in writing,

editing, producing and publishing the CNN Article and the Cuomo/Ward/Hill broadcast.

CNN was grossly negligent. CNN did not seek the truth or report it. CNN betrayed the

truth for the sake of its political and ideological slant, and institutional bias against

President Trump and Nunes, and in the pursuit of manufacturing a sensational story.

Tomblin v. WCHS-TV8, 2011 WL 1789770, at * 5 (4th Cir. 2011) (unpublished) (“on the

question of whether WCHS-TV8 deliberately or recklessly conveyed a false message to

sensationalize the news and thus to provide factual support for a finding of malice, there

are disputed facts”). CNN did not confirm facts and verify Parnas’ information before

releasing it. The CNN Article was nothing less than opposition research. CNN rushed to




                                             25
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 26 of 32




get the story out in order to blunt the disastrous spectacle of the House Democrats’

impeachment inquiry, and to hurt the leader of the Republican opposition. CNN blindly

ascribed to Plaintiff statements he never made, hurt Plaintiff’s relationship with Nunes,

misrepresented facts and oversimplified issues in promoting the fake news story. In spite     Deleted:


of multiple reports confirming that Shokin never met with Plaintiff, CNN refused (and

refuses) to update or correct its story. CNN withheld from the public key pieces of

information about Parnas that bore directly upon his veracity, reliability and motivations.

CNN deliberately distorted facts to support its false narrative that Plaintiff concealed

from the House Intelligence Committee a clandestine effort to “dig up dirt on the

Bidens”. Rather than minimize harm, CNN set out to inflict maximum pain and suffering

on Plaintiff and Nunes in order to support the impeachment effort and to undermine due

process and the search for the truth. In promoting fake news about secret meetings in

Vienna with a corrupt former Ukraine prosecutor, CNN pandered to lurid curiosity. CNN

never once considered the long-term implications of the extended reach and permanence

of its various online, on air, and social media publications. CNN abjectly failed to act

independently. Rather, it accepted and published the false statements of an indicted

criminal, a known fraudster, known liar, known hustler, with a motive to lie. CNN knew

that other media outlets refused to take the bait. CNN eagerly published Parnas’ lies

because it meant helping the House Democrats’ impeachment cause. CNN refuses to be

accountable; refuses to acknowledge its mistakes; refuses to retract; refuses to correct;

refuses to clarify; and refuses to apologize.                                                 Deleted: [https://cnnsoc185.wordpress.com/vision-statement/;
                                                                                              https://www.warnermediagroup.com/company/corporate-
                                                                                              responsibility/telling-the-worlds-stories/journalistic-integrity;
               f.      CNN shows no remorse. It continues to publish the statements in        https://www.spj.org/ethicscode.asp].…


the face of unambiguous evidence of falsity, including Shokin’s statements to the




                                                26
             Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 27 of 32




Washington Post and his interview with OANN. It is obvious that CNN was and is out to

get Plaintiff, destroy his reputation and impair his ability to serve as Senior Advisor to the

Ranking Member of the House Intelligence Committee. As Jake Tapper’s admissions

demonstrate, CNN knew that it erred in relying on sole-source-Parnas; yet CNN and its

parent, AT&T, refuse to acknowledge the error or retract the false statements.

                g.     CNN intentionally employed a scheme or artifice to defame

Plaintiff.    CNN acted intentionally, purposefully and in concert with Parnas to

accomplish an unlawful purpose through unlawful means, without regard for the

Plaintiff’s rights and interests.   CNN chose to manufacture and publish false and

scandalous statements and use insulting words, in order to foment controversy,

undermine public confidence in Plaintiff, and hinder him from performing his duties as

Senior Advisor to Nunes. The ulterior purpose of the CNN Article was to advance the

impeachment inquiry, to seed doubt in the minds of Americans, and to influence the

outcome of the 2020 election.

                h.     The words chosen by CNN and its agents evince their ill-will, spite

and actual malice.

                i.     CNN, acting in concert with Parnas, manufactured the claims

about Plaintiff out of whole cloth. In the total absence of evidence, CNN could not have

had an honest belief in the truth of its statements about Plaintiff or in the veracity of

Parnas.

                j.     CNN reiterated, repeated and continued to republish the false

defamatory statements about Plaintiff out of a desire to hurt Plaintiff and to permanently

stigmatize him, even after CNN learned that Parnas had lied.




                                             27
         Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 28 of 32




               k.       CNN disregarded communications by Nunes and others that the

story was “demonstrably false”, and continues to stand by “news” that it knows is fake.

       42.     As a direct result of CNN’s defamation, Plaintiff suffered presumed           Deleted: 6
                                                                                             Deleted: Defendants’
damages and actual damages, including, but not limited to, insult, pain, embarrassment,

humiliation, anxiety, mental suffering, injury to his reputation, loss of income,

diminished future earning capacity, pecuniary loss and other special damages, costs, and

out-of-pocket expenses, in a sum to be determined by the Jury. As a result of CNN’s          Deleted: the
                                                                                             Deleted: of $25,000,000 or such greater amount as is
willful, wanton, and malicious conduct in the publishing of the Defamatory Statements,       Deleted: Defendants’


Plaintiff is entitled to punitive damages in the maximum amount allowed by law.              Deleted: sum of $5,000,000, or the


              COUNT II – FALSE LIGHT INVASION OF PRIVACY                                     Deleted: ¶
                                                                                                                        Page Break

       43.    Plaintiff restates paragraphs 1 through 42 of this Complaint, and              Deleted: 7
                                                                                             Deleted: 6
incorporates them herein by reference.

       44.    By publishing the CNN Article online, in print and via social media, by        Deleted: 8


appearing on television, and by causing the republication of the Defamatory Statements

by third-parties, CNN generated substantial publicity about the false statements of or       Deleted: , Parnas and Bondy


concerning Plaintiff.    CNN ascribed to Plaintiff statements that he never made –           Deleted: Defendants


statements that portrayed Plaintiff as being a criminal, dishonest, immoral, unethical and

aiding and abetting fraud and deception. CNN placed Plaintiff in a false light that would    Deleted: Defendants


be offensive to any reasonable person.

       45.     CNN had knowledge of or acted in reckless disregard as to the falsity of      Deleted: 9
                                                                                             Deleted: Defendants
the publicized matter and the false light in which Plaintiff would be placed by the false

statements.




                                           28
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 29 of 32




       46.     CNN’s actions constitute a false light invasion of Plaintiff’s privacy under   Deleted: 50
                                                                                              Deleted: Defendants’
the common law of Maryland.

       47.     As a direct result of CNN’s false light invasion of privacy, Plaintiff         Deleted: 51
                                                                                              Deleted: Defendants’
suffered presumed damages and actual damages, including, but not limited to, insult,

pain, embarrassment, humiliation, anxiety, mental suffering, injury to his reputation, loss

of income, diminished future earning capacity, pecuniary loss and other special damages,

costs, and out-of-pocket expenses, in a sum to be determined by the Jury. As a result of      Deleted: the
                                                                                              Deleted: of $25,000,000 or such greater amount as is
CNN’s willful, wanton, and malicious conduct in placing Plaintiff in a false light,           Deleted: Defendants’


Plaintiff is entitled to punitive damages in the maximum amount allowed by law.               Deleted: sum of $5,000,000, or the


                         COUNT III – PUNITIVE DAMAGES

       48.     Plaintiff restates paragraphs 1 through 47 of this Complaint, and              Deleted: 52
                                                                                              Deleted: 51
incorporates them herein by reference.

       49.     CNN is liable to Plaintiff for the torts of defamation and false               Deleted: 53
                                                                                              Deleted: Defendants
light/invasion of privacy.                                                                    Deleted: are each


       50.     Plaintiff is entitled to a award of punitive damages against CNN in a total    Deleted: 4
                                                                                              Deleted: each Defendant
amount to be determined by the Jury, for the following reasons:                               Deleted: the amount of $5,000,000, or such great amount as is
                                                                                              determined by the j

               a.      CNN deliberately fabricated facts in order to harm Plaintiff.          Deleted: j
                                                                                              Deleted: Defendants

               b.      CNN published the Defamatory Statements with actual knowledge          Deleted: Defendants


that the statements were false.

               c.      The false statements employed in CNN’s defamation scheme, the          Deleted: Defendants’


manner and modes of publication, the breadth of publication and republication, and the

excessive frequency of the publications and republications evince CNN’s evil motive and       Deleted: Defendants’


conscious and deliberate wrongdoing.




                                            29
            Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 30 of 32




       Plaintiff alleges the foregoing based upon personal knowledge, public statements      Deleted: COUNT IV – INJUNCTION¶
                                                                                               55. Plaintiff restates paragraphs 1 through 54 of this Complaint,
                                                                                             and incorporates them herein by reference.¶
of others, and records in his possession. Plaintiff believes that substantial additional       56. Defendants, acting in concert, disseminated false and
                                                                                             defamatory statements that caused irreparable harm to Plaintiff.
                                                                                             Plaintiff is unable to repair his reputation with the persons that
evidentiary support, which is in the exclusive possession of CNN, Parnas and their agents    Defendants unilaterally contacted, especially the millions of CNN
                                                                                             subscribers and viewers and millions more on Twitter whose
                                                                                             identities are unknown.¶
and other third-parties, will exist for the allegations and claims set forth above after a     57. Monetary damages will not provide an adequate remedy for
                                                                                             Plaintiff because, in the event Defendants continue to defame
                                                                                             Plaintiff, he would be required to bring a succession of lawsuits to
reasonable opportunity for discovery.                                                        deter Defendants from continuing to defame Plaintiff. Monetary
                                                                                             damages may not effectively deter “judgment proof” or wealthy
                                                                                             defendants.¶
       Plaintiff reserves his right to amend this Complaint upon discovery of additional       58. In light of the balance of the hardships between Plaintiff and
                                                                                             Defendants, a remedy in equity is warranted because Defendants
                                                                                             remain able to express themselves in a manner that does not repeat
instances of CNN’s wrongdoing.                                                               the Defamatory Statements.¶
                                                                                               59. The public interest would be served by an injunction
                                                                                             narrowly tailored to prohibit repetition of the statements set forth in
                                                                                             paragraph 2 that qualify as defamatory under Maryland law because
                                                                                             such an injunction does not threaten to silence Defendants
                                                                                             completely.¶
                     CONCLUSION AND REQUEST FOR RELIEF                                         60. Because Defendants have engaged in repeated acts of
                                                                                             defamation per se, and the defamatory conduct at issue threatens to
                                                                                             continue in the future, as evidenced by Parnas and Bondy’s most
       WHEREFORE, Plaintiff Derek J. Harvey respectfully requests the Court to enter         recent tweets, Defendants should be permanently restrained and
                                                                                             enjoined from publishing the Defamatory Statements set forth in
                                                                                             paragraph 2 to recipients in and outside Maryland by mail, wire,
Judgment against Defendant CNN as follows:                                                   email, text message, encrypted or private message, or social media.¶
                                                                                             ¶
                                                                                             Deleted: , Bondy, MacMahon,
       A.      Compensatory damages in an amount to be determined by the Jury;
                                                                                             Deleted: Defendants’

       B.      Punitive damages in the maximum amount allowed by law;                        Deleted: s
                                                                                             Deleted: , Parnas and Bondy, jointly and severally,
       C.      Costs, expenses, interest, attorneys’ fees, and other recoverable amounts     Deleted: the
                                                                                             Deleted: of $25,000,000 or such greater amount as is
as allowed by law;                                                                           Deleted: amount of $5,000,000 or the
                                                                                             Deleted: C. Postjudgment interest at the rate of six percent (6%)
       D.      Such other relief as is just and proper.                                      per annum until paid;¶
                                                                                               D. Injunctive relief as requested in Count IV above;¶
                                                                                               E
                                                                                             Deleted: F


                          TRIAL BY JURY IS DEMANDED



DATED:         March 4, 2021                                                                 Deleted: October 21, 2020




                                                                                             Deleted: Signature of Counsel on Next Page¶




                                             30
Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 31 of 32




            DEREK J. HARVEY                           Deleted:       DEREK J. HARVEY¶
                                                      ¶
                                                      ¶
                                                      ¶
                                                            By: /s/ Joseph L. Meadows         ¶
                                                             Joseph L. Meadows (Bar No. 15856) ¶
            By:   /s/ Steven S. Biss                         Bean, Kinney & Korman, P.C.¶
                                                             2311 Wilson Boulevard, Suite 500¶
                  Steven S. Biss (VSB # 32972)               Arlington, Virginia 22201¶
                  300 West Main Street, Suite 102            Telephone: (703) 525-4000¶
                                                             Facsimile: (703) 525-2207¶
                  Charlottesville, Virginia 22903            Email:     jmeadows@beankinney.com¶
                  Telephone: (804) 501-8272           ¶
                                                             Steven S. Biss (VSB # 32972)¶
                  Facsimile: (202) 318-4098                  300 West Main Street, Suite 102¶
                  Email: stevenbiss@earthlink.net            Charlottesville, Virginia 22903¶
                                                             Telephone: (804) 501-8272¶
                  (Admission Pro Hac Vice)                   Facsimile: (202) 318-4098¶
                                                             Email:     stevenbiss@earthlink.net¶
                                                             (Motion for Admission Pro Hac Vice¶
                  Joseph L. Meadows (Bar No. 15856)            To be Filed)¶
                  Bean, Kinney & Korman, P.C.         ¶
                                                             Counsel for the Plaintiff¶
                  2311 Wilson Boulevard, Suite 500    ¶
                  Arlington, Virginia 22201           ¶

                  Telephone: (703) 525-4000
                  Facsimile: (703) 525-2207
                  Email: jmeadows@beankinney.com

                  Counsel for the Plaintiff




                        31
          Case 1:20-cv-03068-RDB Document 37-1 Filed 03/04/21 Page 32 of 32




                          CERTIFICATE OF SERVICE

       I hereby certify that on March 4, 2021 a copy of the foregoing was filed

electronically using the Court’s CM/ECF system, which will send notice of electronic

filing to counsel for the Defendant and all interested parties receiving notices via

CM/ECF.



                            By:    /s/ Steven S. Biss
                                   Steven S. Biss (VSB # 32972)
                                   300 West Main Street, Suite 102
                                   Charlottesville, Virginia 22903
                                   Telephone: (804) 501-8272
                                   Facsimile: (202) 318-4098
                                   Email: stevenbiss@earthlink.net
                                   (Admission Pro Hac Vice)

                                  Joseph L. Meadows (Bar No. 15856)
                                  Bean, Kinney & Korman, P.C.
                                  2311 Wilson Boulevard, Suite 500
                                  Arlington, Virginia 22201
                                  Telephone: (703) 525-4000
                                  Facsimile: (703) 525-2207
                                  Email: jmeadows@beankinney.com

                                   Counsel for the Plaintiff

                                                                                       Deleted: ¶




                                         32
